Smith, P. J.
Plaintiffs, husband and wife, each brought a separate action against the defendant to recover damages for personal injuries received by the wife on account of the negligence of the defendant. The two actions were, by order of the trial cou¡rt, consolidated and tried together. The plaintiffs had judgment and the defendant appealed.
The defendant assigns several errors committed by the court in its action on the admission and rejection of evidence, and on the giving and refusal of instructions. It is conceded by the defendant that no exception was saved by it to the action of the court in overruling the motion for a new trial. There is therefore nothing before us for review except the record proper. The defendant having failed to save its éxceptions to the action of the court in overruling the motion for a new trial must be held to have acquiesced in the errors of which he complains.
It is the well settled rule of practice in all the appellate courts of this state that errors committed during the progress of the trial of a cause are not reviewable in such courts unless the action of the trial court in overruling the motion for a new trial has been excepted to. State v. Murray, 126 Mo. 526; Danforth v. Railway, 123 Mo. 196.
The defendant has not called our attention, nor have we been able to discover, any error arising on the face of the record proper; It results that the judgment must be affirmed.
All concur.